

EXHIBIT 10.3
SECOND AMENDMENT TO THE
COLUMBIA STATE BANK
ENDORSEMENT METHOD SPLIT DOLLAR AGREEMENT
(By and Between COLUMBIA STATE BANK and KUMI BARUFFI )
 
This Second Amendment to the Columbia State Bank Endorsement Method Split Dollar
Agreement (hereinafter “Second Amendment”) is made and entered into effective as
of May 31, 2019, by and between Columbia State Bank (“Bank”) and Kumi Baruffi
(“Insured"). This Second Amendment hereby amends the March 2, 2015 Columbia
State Bank Endorsement Method Split Dollar Agreement by and between the parties
(“Agreement”, as amended), as follows:
 
Paragraph 6A of the Original Agreement shall be deleted in its entirety and
shall be replaced with the following:
 
A. In the event Insured has not yet Separated From Service at the time of death,
then, upon Insured’s death, Insured’s Beneficiary(ies) shall be entitled to
receive an amount equal to the lesser of the following:
 
(i)
One Hundred percent (100%) NAR; or

(ii)
Ten (10) times the annual Executive Benefit calculated as would be due under the
Columbia State Bank Supplemental Executive Retirement Plan Agreement between the
parties with an effective date of February 27, 2015

(“SERP Agreement”, as amended), and determined as of the later of Insured’s date
of death or the attainment of the Normal Retirement Age. In addition, if Insured
dies before attaining the Normal Retirement Age, the Executive Benefit shall
reflect an assumed annual Base Salary increase of
Three Percent (3%) on each anniversary of Insured’s death until such time as
Insured would have attained the Normal Retirement Age. Any capitalized term that
is not defined in the Agreement or any amendment thereto shall be defined as in
the SERP Agreement.
 
To the extent that any paragraph, term, or provision of the Agreement is not
specifically amended herein, or in any other amendment thereto, said paragraph,
term, or provision shall remain in full force and effect as set forth in said
Agreement.
 
IN WITNESS WHEREOF, the Insured and a duly authorized Bank officer have signed
this Second Amendment as of the written date.
 
COLUMBIA STATE BANK
  
/s/ David Lawson Date: May 31, 2019
Authorized Bank Officer
                                  
/s/ Kumi Baruffi Date: May 31, 2019
Insured- Signature


